          Case 1:20-cv-11847-FDS Document 25 Filed 02/11/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION

UNITED STATES FIRE INSURANCE
COMPANY, a Delaware Corporation,

       Plaintiff,
                                                            C.A. No.: 1:20-CV-11847-FDS
vs.

PSP H2O FL USA, LLC,
a Delaware Limited-Liability Company,

       Defendant.

 USFIC’S MOTION TO DISMISS COUNT III AND TO STRIKE COUNTS I AND II OF
  PSP’S COUNTERCLAIM, AND TO STRIKE PSP’S DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, UNITED STATES FIRE INSURANCE COMPANY, a Delaware

corporation (“USFIC”), by and through its undersigned legal counsel, and hereby moves that this

Honorable Court enter an order dismissing Count III and striking Counts I and II of Defendant,

PSP H2O FL USA, LLC, a Delaware Limited-Liability Company’s (“PSP”) Counterclaim, and to

further strike PSP’s demand for jury trial.

       USFIC relies upon the accompanying Memorandum of Law in support of its Motion.

                             REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), USFIC respectfully requests oral argument as to the issues

raised in this Motion and the attached Memorandum of Law.

                   CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       Counsel for USFIC hereby certifies that they have conferred with counsel of record for

PSP in good a good faith effort to resolve or narrow the issues raised in this Motion, but were

unable to do so.
         Case 1:20-cv-11847-FDS Document 25 Filed 02/11/21 Page 2 of 2




Dated: February 11, 2021                     Respectfully submitted,
                                             Plaintiff,
                                             UNITED STATES FIRE INSURANCE COMPANY,
                                             By its attorneys,

                                             /s/ John T. Hugo
                                             John T. Hugo, BBO No. 567262
                                             Matthew T. Giardina, BBO No. 686690
                                             Joseph S. Bussiere, BBO No. 690868
                                             MANNING GROSS + MASSENBURG, LLP
                                             125 High Street, 6th Floor
                                             Boston, MA 02110
                                             T: (617) 670-8800
                                             F: (617) 670-8801
                                             jhugo@mgmlaw.com
                                             mgiardina@mgmlaw.com
                                             jbussiere@mgmlaw.com

                                             /s/ Raul J. Chacon, Jr.
                                             Raul J. Chacon, Jr., pro hac vice
                                             Gustavo A. Martinez-Tristani, pro hac vice
                                             MANNING GROSS + MASSENBURG, LLP
                                             701 Brickell Avenue, Suite 2000
                                             Miami, FL 33131
                                             T: (305) 537-3410
                                             F: (305) 537-3411
                                             rchaon@mgmlaw.com
                                             gmartinez@mgmlaw.com


                                CERTIFICATE OF SERVICE

        I, John T. Hugo, counsel for the Plaintiff, United States Fire Insurance Company, in the
above-captioned action, hereby certify that on this day, February 11, 2021, I filed, in accordance
with L.R. 5.2(b), with the Court through the CM/ECF system the foregoing document and counsel
for the parties are registered users of the CM/ECF system.


                                             /s/ John T. Hugo
                                             John T. Hugo




                                                2
